FITZPATRICK, C.J., and BENTON and ELDER, JJ.,
dissent for the reasons set forth in the panel dissent.
It is ordered that the trial court allow counsel for the appellant an additional fee of $200 for services rendered the appellant on the rehearing portion of this appeal, in addition to counsel’s costs and necessary direct out-of-pocket expenses. This amount shall be added to the costs due the Commonwealth in the July 31, 2001 mandate.
This order shall be published and certified to the trial court.